DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 November 2020 has been entered. Claims 1-5 and 7 are examined. Claims 8-16 are withdrawn as a result of restriction.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “retainer freely fitted to the radially outside of expansion portion” must be shown or the feature(s) canceled from the claim(s).  Examiner notes that applicant’s submitted fig 6 does not show a free fit between retainer element 256 and expansion portion 251 in accordance with the free fit between retainer 156 and tubular extension portion 150 as shown if figures 2, 9, 10, 15, and 20. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Manke et al. (US 2005/0008502) (“Manke”) in view of Falch et al. (US 2011/0217189) (“Falch”).
Regarding claim 1, Manke teaches a sealed compressor (fig 1, hermetic compressor, para 0031, prior art background is cited for general elements of the compressor) comprising a sealed container (shell 10, prior art background is cited for general elements of the compressor) that stores lubricating oil (oil stored in the bottom of shell 10, para 0043) and contains an electric unit (electric motor 60, prior art background is cited for general elements of the compressor) equipped with a stator (stator 62, prior art background is cited for general elements of the compressor) and a rotor (rotor 61, prior art background is cited for general elements of the compressor); and a compression (cylinder 30, prior art background is cited for general elements of the compressor) unit disposed above the electric unit, wherein the compression unit comprises: a shaft (crankshaft 50) that includes a main shaft portion (crankshaft 50) to which the rotor is fixed, and an eccentric shaft portion (eccentric portion 52), a cylinder block (cylinder block 20) that includes a cylinder (cylinder 30), a piston (piston 80) reciprocatively inserted into the cylinder, a connection portion (connecting rod 70) that connects the piston and the eccentric shaft portion, a main bearing (radial bearing hub 40, para 0040-0041)  provided in the cylinder block and 
Manke does not explicitly disclose wherein the retainer of the thrust bearing is freely fitted to an outside diameter side of the expansion portion. Nevertheless, an arrangement where the retainer of the thrust bearing is freely fitted to an outside diameter side of the expansion portion (of the main shaft), is obvious to try. A limitation is obvious to try when "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under  HYPERLINK "https://rdms-mpep-vip.uspto.gov/RDMS/MPEP/current#/current/d0e302450.html"§ 103. "KSR, 550 U.S. at 421, 82 USPQ2d at 1397. In this case, Manke discloses upper annular race 92 has a radial gap FR with the axial extension of the main shaft, and upper annular race 92 has an overlapping dimension SB with the 
Manke also does not teach an overall height of the sealed container is sized not to exceed a length six times larger than a diameter of the piston; at least half of an overall length of the main bearing is inserted into a bore formed at a center of the rotor.
Falch teaches an analogous compressor main bearing wherein an overall height (overall height of the refrigerant compressor a result of electric drive unit height, para 0009, piston height, para 0005, and crankshaft height para 0012, and or height compensating springs that compensate for varied height of the other structures, para 0010-11) of the sealed container is sized not to exceed a length six times larger than a diameter of the piston is design choice (the overall height of the compressor is selected for economical production, para 0008, height compensating elements adjust for selection of crankshaft length, piston diameter, or electric drive unit used, para 0011). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select an electric drive unit size in relation to cylinder diameter such that the overall housing size could be less than six times the piston diameter in order to provide for a smaller refrigerating capacity in a smaller space (Falch, cylinder dimeter varies slightly while electric drive unit size varies greatly in relation to the cylinder diameter in order to select refrigerating capacity, para 0005). It would have been further obvious to incorporate Falch’s teaching of selecting refrigerating capacity by varying electric drive unit size while maintain cylinder diameter relatively constant into the design considerations of Manke in order to produce practically identical compressors in a compressor family that varies refrigerating capacity only by varying the size of the electric dive unit used, thereby allowing the other compressor components to be produced identically or practically identical, thereby allow economical production (Falch, para 0008).
Falch further teaches at least half of an overall length of the main bearing is inserted into a bore formed at a center of the rotor is an optimization (Falch, main bearing height from the base of the cylinder housing is the same distance regardless of height of the electric drive unit for economics of scale, para 0012, the length of the bearing is desirably the greatest length possible to minimize bearing load, para 0012 – 0017, but the main bearing must be short enough to allow for the fit of the rotor to the crankshaft, para 0014, and the main bearing must be short enough for optimal crankshaft oil distribution, para 0017).
Therefore Falch teaches the above dimensions of main bearing, piston diameter, crankshaft length, rotor length, and overall height of the compressor as result effective variables which optimize refrigerating capacity and economical production (Falch, para 0005, 0008). The courts have held that result-effective variables are obvious when there is a motivation to optimize (In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). In this case, the claimed value can be used as a result effective variable, since doing so is mere optimization to the teaching of Falch.
Regarding claim 3 dependent on 1, Falch teaches wherein a length of the main bearing is set in a range from 1.5 times larger than the diameter of the piston to twice as large as the diameter of the piston is an optimization (Falch, cylinder dimeter varies slightly while electric drive unit size varies greatly in relation to the cylinder diameter in order to select refrigerating capacity, para 0005; main bearing height from the base of the cylinder housing is the same distance regardless of height of the In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)). In this case, the claimed value can be used as a result effective variable, since doing so is mere optimization to the teaching of Suss.
Regarding claim 4 dependent on 1, Manke discloses wherein a non-sliding portion is provided on a bearing side of an outside diameter of the piston or on the bearing side of an inside diameter of the cylinder (Manke, fig 4, outward taper at the rim of cylinder 30 inherently does not bear on the piston; and inherently the interior of the cylinder has a clearance volume at top dead center, the cylinder walls of the clearance volume are non-sliding portions in regards to the outer sliding surface of the piston).
Regarding claim 5 dependent on 1, Manke discloses the sealed compressor comprising: a tubular extension (fig 4d, tubular extension 45, para 0047 - 0054) portion extended upward from the thrust surface of the cylinder block.
Regarding claim 7 dependent on any of 1-5, Manke discloses a refrigerator (implicit in a refrigeration compressor, para 0016; and refrigeration system, para 0001).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Manke in view of Falch in view of Cho (US 2007/0025864) (“Cho”).
Regarding claim 2 dependent on 1, Manke discloses wherein the rolling element is a ball (Manke, balls, para 0036). Manke does not disclose a groove (Cho, fig 2, a groove is depicted for the upper and lower thrust washers, p 29) is formed in each of the upper race and the lower race along a track (Cho, implicit that there is a track for the balls 33 interposed between upper and lower thrust 

	Response to Arguments
Applicant’s arguments, see Remarks 23 September 2020 with respect to Kim (US 2004/0221716) in view of Fritchman (US 4,632,644) in view of Falch (US 2011/0217189) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Manke in view of Falch..
Manke in view of Falch was used in a previous office action. Applicant’s arguments written in 04 May 2020 with respect to Manke in view of Falch are addressed below.
Applicant argued that Manke upper thrust washer 92 should not be interpreted as the retainer (circular cage 91). Examiner has amended the rejection and applied a KSR rationale that fitting the cage 91 of Manke to the exterior of the expanded portion 51b was obvious to try, as explained above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEOFFREY S LEE/Examiner, Art Unit 3746

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746